Citation Nr: 1202240	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  06-35 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a sleep disorder, to include as secondary to service-connected posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to April 1971 and from February 1972 to February 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in March 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The Board by its September 2009 action remanded the issues of entitlement to service connection for coronary artery disease and a sleep disorder to the RO via the VA's Appeals Management Center (AMC) in Washington, DC, so that additional development could be undertaken. While the case remained in remand status, the RO granted service connection for diabetes mellitus and the AMC through the Rating & Remand Development Team at the RO in Huntington, West Virginia, established service connection for ischemic heart disease.  On the basis of the foregoing, the only issue remaining for appellate review is that of entitlement to service connection for a sleep disorder, to include as due to service-connected PTSD.  

This appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required on his part.


REMAND

A disability will be service connected when that disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a) (2011).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2011).  Therefore, a disability may be service connected on a secondary basis by demonstrating that that disability is either (1) "proximately due to or the result of [an already] service-connected disease or injury," 38 C.F.R. § 3.310(a) (2011), or (2) aggravated by an already service-connected disease or injury, "whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition," Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Kyhn v. Shinseki, 24 Vet. App. 228, 240 (2011); Smith v. Shinseki, 24 Vet. App. 40, 49 (2010).

The Court of Appeals for Veterans Claims has indicated that "not due to," "not cause by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 449 (1995) ("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the veteran's service-connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation, especially considering the use of the word 'onset.'").

To date, the issue of whether the Veteran's claimed sleep disorder, to include disturbed sleep and apnea, has been aggravated by his service-connected PTSD, diabetes mellitus, or ischemic heart disease, status post myocardial infarction with supraventricular tachycardia has not been adequately addressed and, thus, pursuant to its duty to assist the Veteran, the Board is compelled to remand this matter to the RO for an additional examination and medical opinion as to the question of aggravation.  Accordingly, this matter is REMANDED to the RO via the AMC for the following actions:

1.  Obtain for inclusion in the claims folder all pertinent records of VA treatment, not already on file, in addition to the report of polysomnography compiled in connection with a sleep study undertaken at Jennie Edmunson Memorial Hospital in Council Bluffs, Iowa, leading to a diagnosis of obstructive sleep apnea.  

2.  Thereafter, afford the Veteran a VA medical examination in order to assess the relationship, if any, between his sleep disorder, to include obstructive sleep apnea, and his service-connected PTSD, and, in particular, whether his PTSD has aggravated his claimed sleep disorder.  The claims folder in its entirety should be provided to the VA examiner for use in the study of this case and the report prepared should reflect the examiner's statement as to whether in fact the claims folder was made available and reviewed.  Such examination should include the taking of a complete medical history and the conduct of a clinical or mental status examination, and all diagnostic testing deemed necessary by the examiner. 

Upon completion of the above, the VA examiner is asked to address the following question in detail, providing a rationale for the opinion furnished: 

Is it at least as likely as not (50 percent or greater probability) that the Veteran's claimed sleep disorder, to include sleep apnea, is due to or has been aggravated (chronically worsened) by his service-connected PTSD, diabetes mellitus, or ischemic heart disease, status post myocardial infarction with supraventricular tachycardia?  If it is determined that the claimed disorder was worsened by a service-connected disorder, to the extent that is possible the examiner should indicate the approximate degree of disability or baseline (e.g., mild, moderate, severe) before the onset of the aggravation.

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of aggravation as against.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

The VA examiner is further informed that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

3.  Lastly, readjudicate the only issue remaining on appeal and if the benefit sought on appeal continues to be denied, the Veteran and his representative must be provided with a supplemental statement of the case, followed by an appropriate period of time for a response.  The case should then be returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

